Case 2:21-cv-02062-DMG-AS Document 15 Filed 03/26/21 Page 1 of 6 Page ID #:244



    1 Kenneth G. Ruttenberg (SBN 167377)
      THE RUTTENBERG LAW FIRM, P.C.
    2 1901 Avenue of the Stars, Suite 1020
      Los Angeles, CA 90067
    3 Tel: (310) 979-7080
      Fax: (310) 207-4033
    4 Email: ken@ruttenbergpc.com
    5   Attorneys for Plaintiffs
        Carmen Padilla, et al.
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10
   11 CARMEN PADILLA, LETICIA               )           Case No. 2:21-cv-02062-DMG (ASx)
      PADILLA, JOSE PADILLA, JESUS          )
   12 PADILLA, ISMAEL PADILLA, and          )           PLAINTIFFS’ OBJECTIONS TO
      ALFREDO PADILLA,                      )           EVIDENCE IN DEFENDANT’S
   13                                       )           MOTION TO DISMISS
                           Plaintiffs,      )
   14                                       )           Date:      April 16, 2021
             vs.                            )           Time:      9:30 a.m.
   15                                       )           Courtroom: 8C, First St.
                                            )
   16   BROOKFIELD HEALTHCARE               )
        CENTER, an unknown business entity; )
   17   DOWNEY COMMUNITY CARE LLC, a )
        Nevada limited liability company,   )
   18                                       )
                                            )
   19                      Defendants.      )
                                            )
   20                                       )
   21         Plaintiffs Carmen Padilla, et al. (“Plaintiffs”) object as follows to certain
   22   evidence in the Motion to Dismiss filed by Defendant Downey Community Care
   23   LLC, dba Brookfield Healthcare Center (“DCC”), pursuant to Fed. R. Civ. P.
   24   12(b)(6), 12(b)(1), and 12(i).
   25                                     Objection No. 1
   26         Plaintiffs object to Exhibit 1 to the March 12, 2021 Declaration of Michael
   27   P. West (Dkt. 10-2) (the “West Decl.”) (a California Department of Public Health
   28   COVID-19 Focused Infection Control Survey dated July 16, 2020) (Dkt. 10-3).

                                                  -1-
                  OBJECTIONS TO EVIDENCE IN MOTION TO DISMISS
Case 2:21-cv-02062-DMG-AS Document 15 Filed 03/26/21 Page 2 of 6 Page ID #:245



    1   Grounds for Objection No. 1: The document hasn’t been properly authenticated
    2   (FRE 901[b][7]); DCC is making an improper speaking motion to dismiss
    3   (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker, 175 F.3d
    4   756, 759 [9th Cir. 1999]); even if the Court agrees to take judicial notice of the
    5   exhibit, the Court should not accept the truth of the matters in the exhibit (Lee v.
    6   City of Los Angeles, 250 F.3d 668, 690 [9th Cir. 2001]).
    7
    8                                      Objection No. 2
    9         Plaintiffs object to Exhibit 2 to the West Decl. (Dkt. 10-2) (a California
   10   Department of Public Health COVID-19 Focused Infection Control Survey dated
   11   March 30, 2020) (Dkt. 10-4).
   12   Grounds for Objection No. 2: The document hasn’t been properly authenticated
   13   (FRE 901[b][7]); DCC is making an improper speaking motion to dismiss
   14   (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker, 175 F.3d
   15   756, 759 [9th Cir. 1999]); even if the Court agrees to take judicial notice of the
   16   exhibit, the Court should not accept the truth of the matters in the exhibit (Lee v.
   17   City of Los Angeles, 250 F.3d 668, 690 [9th Cir. 2001]).
   18
   19                                      Objection No. 3
   20         Plaintiffs object to Exhibit 3 to the West Decl. (Dkt. 10-2) (a California
   21   Department of Public Health COVID-19 Focused Infection Control Survey dated
   22   June 18, 2020) (Dkt. 10-5).
   23   Grounds for Objection No. 3: The document hasn’t been properly authenticated
   24   (FRE 901[b][7]); DCC is making an improper speaking motion to dismiss
   25   (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker, 175 F.3d
   26   756, 759 [9th Cir. 1999]); even if the Court agrees to take judicial notice of the
   27   exhibit, the Court should not accept the truth of the matters in the exhibit (Lee v.
   28   City of Los Angeles, 250 F.3d 668, 690 [9th Cir. 2001]).

                                                  -2-
                  OBJECTIONS TO EVIDENCE IN MOTION TO DISMISS
Case 2:21-cv-02062-DMG-AS Document 15 Filed 03/26/21 Page 3 of 6 Page ID #:246



    1                                     Objection No. 4
    2         Plaintiffs object to Exhibit 4 to the West Decl. (Dkt. 10-2) (Advisory
    3   Opinion 21-01 on the Public Readiness and Emergency Preparedness Act Scope of
    4   Preemption Provision issued January 8, 2021) (Dkt. 10-6).
    5   Grounds for Objection No. 4: The document hasn’t been properly authenticated
    6   (FRE 901[b][7]); DCC is making an improper speaking motion to dismiss
    7   (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker, 175 F.3d
    8   756, 759 [9th Cir. 1999]); the Advisory Opinion is just that, and not a federal statute
    9   or regulation (FTB v. Constr. Laborers Vacation Trust for So. Cal., 463 U.S. 1, 8-9
   10   [1983]); even if the Court agrees to take judicial notice of the exhibit, the Court
   11   should not accept the truth of the matters in the exhibit (Lee v. City of Los Angeles,
   12   250 F.3d 668, 690 [9th Cir. 2001]).
   13
   14                                     Objection No. 5
   15         Plaintiffs object to Exhibit 5 to the West Decl. (Dkt. 10-2) (Advisory
   16   Opinion on the Public Readiness and Emergency Preparedness Act and the March
   17   10, 2020 Declaration under the Act, April 17, 2020 as Modified on May 19, 2020)
   18   (Dkt. 10-7).
   19   Grounds for Objection No. 5: The document hasn’t been properly authenticated
   20   (FRE 901[b][7]); DCC is making an improper speaking motion to dismiss
   21   (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker, 175 F.3d
   22   756, 759 [9th Cir. 1999]); the Advisory Opinion is just that, and not a federal statute
   23   or regulation (FTB v. Constr. Laborers Vacation Trust for So. Cal., 463 U.S. 1, 8-9
   24   [1983]); even if the Court agrees to take judicial notice of the exhibit, the Court
   25   should not accept the truth of the matters in the exhibit (Lee v. City of Los Angeles,
   26   250 F.3d 668, 690 [9th Cir. 2001]).
   27   ///
   28

                                                  -3-
                  OBJECTIONS TO EVIDENCE IN MOTION TO DISMISS
Case 2:21-cv-02062-DMG-AS Document 15 Filed 03/26/21 Page 4 of 6 Page ID #:247



    1                                       Objection No. 6
    2          Plaintiffs object to Exhibit 6 to the West Decl. (Dkt. 10-2) (an August 14,
    3   2020 letter from the Department of Health and Human Services, Office of the
    4   General Counsel) (Dkt. 10-8).
    5   Grounds for Objection No. 6: The document hasn’t been properly authenticated
    6   (FRE 901[b][7]); DCC is making an improper speaking motion to dismiss
    7   (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker, 175 F.3d
    8   756, 759 [9th Cir. 1999]); the letter is just that, and not a federal statute or
    9   regulation (FTB v. Constr. Laborers Vacation Trust for So. Cal., 463 U.S. 1, 8-9
   10   [1983]); even if the Court agrees to take judicial notice of the exhibit, the Court
   11   should not accept the truth of the matters in the exhibit (Lee v. City of Los Angeles,
   12   250 F.3d 668, 690 [9th Cir. 2001]).
   13
   14                                       Objection No. 7
   15          Plaintiffs object to Exhibit 7 to the West Decl. (Dkt. 10-2) (Advisory
   16   Opinion 20-04 on the Public Readiness and Emergency Preparedness Act and the
   17   Secretary’s Declaration under the Act October 22, 2020, as modified on October
   18   23, 2020) (Dkt. 10-9).
   19   Grounds for Objection No. 7: The document hasn’t been properly authenticated
   20   (FRE 901[b][7]); DCC is making an improper speaking motion to dismiss
   21   (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker, 175 F.3d
   22   756, 759 [9th Cir. 1999]); the Advisory Opinion is just that, and not a federal statute
   23   or regulation (FTB v. Constr. Laborers Vacation Trust for So. Cal., 463 U.S. 1, 8-9
   24   [1983]); even if the Court agrees to take judicial notice of the exhibit, the Court
   25   should not accept the truth of the matters in the exhibit (Lee v. City of Los Angeles,
   26   250 F.3d 668, 690 [9th Cir. 2001]).
   27   ///
   28

                                                    -4-
                  OBJECTIONS TO EVIDENCE IN MOTION TO DISMISS
Case 2:21-cv-02062-DMG-AS Document 15 Filed 03/26/21 Page 5 of 6 Page ID #:248



    1                                     Objection No. 8
    2         Plaintiffs object to Exhibit 8 to the West Decl. (Dkt. 10-2) (Fourth
    3   Amendment to the Declaration Under the Public Readiness and Emergency
    4   Preparedness Act for Medical Countermeasures Against COVID-19) (Dkt. 10-10).
    5   Grounds for Objection No. 8: DCC is making an improper speaking motion to
    6   dismiss (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker,
    7   175 F.3d 756, 759 [9th Cir. 1999]); even if the Court agrees to take judicial notice
    8   of the exhibit, the Court should not accept the truth of the matters in the exhibit
    9   (Lee v. City of Los Angeles, 250 F.3d 668, 690 [9th Cir. 2001]).
   10
   11                                     Objection No. 9
   12         Plaintiffs object to Exhibit 9 to the West Decl. (Dkt. 10-2) (a Declaration
   13   Under the Public Readiness and Emergency Preparedness Act for Medical
   14   Countermeasures Against COVID-19) (Dkt. 10-11).
   15   Grounds for Objection No. 9: DCC is making an improper speaking motion to
   16   dismiss (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker,
   17   175 F.3d 756, 759 [9th Cir. 1999]); even if the Court agrees to take judicial notice
   18   of the exhibit, the Court should not accept the truth of the matters in the exhibit
   19   (Lee v. City of Los Angeles, 250 F.3d 668, 690 [9th Cir. 2001]).
   20
   21                                     Objection No. 10
   22         Plaintiffs object to Exhibit 10 to the West Decl. (Dkt. 10-2) (Executive
   23   Order N-27-20) (Dkt. 10-12).
   24   Grounds for Objection No. 10: The document hasn’t been properly authenticated
   25   (FRE 901[b][7]); DCC is making an improper speaking motion to dismiss
   26   (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker, 175 F.3d
   27   756, 759 [9th Cir. 1999]); the Executive Order is just that–a declaration from the
   28   state governor–and not a federal statute or regulation (FTB v. Constr. Laborers

                                                  -5-
                  OBJECTIONS TO EVIDENCE IN MOTION TO DISMISS
Case 2:21-cv-02062-DMG-AS Document 15 Filed 03/26/21 Page 6 of 6 Page ID #:249



    1   Vacation Trust for So. Cal., 463 U.S. 1, 8-9 [1983]); even if the Court agrees to
    2   take judicial notice of the exhibit, the Court should not accept the truth of the
    3   matters in the exhibit (Lee v. City of Los Angeles, 250 F.3d 668, 690 [9th Cir.
    4   2001]).
    5
    6                                      Objection No. 11
    7          Plaintiffs object to Exhibit 11 to the West Decl. (Dkt. 10-2) (an All Facilities
    8   Letter 20-01 published by the California Department of Public Health on January
    9   27, 2020) (Dkt. 10-13).
   10   Grounds for Objection No. 11: The document hasn’t been properly authenticated
   11   (FRE 901[b][7]); DCC is making an improper speaking motion to dismiss
   12   (Navarro v. Block, 250 F.3d 729, 732 [9th Cir. 2001]; Morley v. Walker, 175 F.3d
   13   756, 759 [9th Cir. 1999]); the letter is just that, and not a federal statute or
   14   regulation (FTB v. Constr. Laborers Vacation Trust for So. Cal., 463 U.S. 1, 8-9
   15   [1983]); even if the Court agrees to take judicial notice of the exhibit, the Court
   16   should not accept the truth of the matters in the exhibit (Lee v. City of Los Angeles,
   17   250 F.3d 668, 690 [9th Cir. 2001]).
   18
   19   Dated: March 26, 2021              THE RUTTENBERG LAW FIRM, P.C.
   20
   21                                      By:    /s/ Kenneth G. Ruttenberg
                                                  Kenneth G. Ruttenberg
   22                                             Attorneys for Plaintiffs
                                                  Carmen Padilla, et al.
   23
   24
   25
   26
   27
   28

                                                    -6-
                  OBJECTIONS TO EVIDENCE IN MOTION TO DISMISS
